787 F.2d 592
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MILDRED SHAW, Plaintiff-Appellant,v.MARGARET M. HECKLER, Secretary of Health and Human Services,Defendant-Appellee.
84-3398
United States Court of Appeals, Sixth Circuit.
3/3/86

AFFIRMED
N.D.Ohio
On Appeal from the United States District Court for the Northern District of Ohio
BEFORE:  KEITH and GUY, Circuit Judges, and TAYLOR*
PER CURIAM:


1
The appellant, Mildred Shaw, made an application for Supplemental Security Income (SSI) disability insurance benefits on December 9, 1981, pursuant to 42 U.S.C. 1382 C(a)(3).  The application was initially denied, and also denied upon reconsideration.  At appellant's request, a hearing was had before an Administrative Law Judge (ALJ) who heard the case de novo on November 3, 1982.  Claimant appeared in person and was represented by counsel.  On November 30, 1982, the ALJ found that the appellant was not disabled and not entitled to SSI benefits.  The ALJ's decision became the final decision of the Secretary when the Appeals Council approved the decision on March 30, 1983.


2
On May 10, 1983, appellant filed her action for judicial review in the United States District Court for the Northern District of Ohio, Eastern Division.  United States District Judge Sam H. Bell referred this case to Federal Magistrate Charles Laurie, who on March 30, 1984, issued his report and recommendation which found that the decision of the Secretary of Health and Human Services was supported by substantial evidence.  Appellant filed objections to the Magistrate's report and recommendation.


3
Judge Sam Bell upheld the decision of the Secretary and granted the Secretary's motion for summary judgment on April 12, 1984.  Appellant filed a timely Notice of Appeal of the District Court's April 12, 1984 order on May 11, 1984.  We affirm on the grounds there was substantial evidence to support the Secretary's findings.


4
On November 30, 1982, the ALJ made the following evidentiary findings:


5
1.  The claimant has the following impairments:  high blood pressure, osteoarthritis of the knees, carpal tunnel syndrome of both wrists, degenerative joint disease of the left hip; high blood pressure [sic].


6
2.  The claimant's allegations of severe pain are not credible as they are not supported by the medical evidence of record; the claimant's osteoarthritis did not significantly limit the claimant's motion and is not so severe as to be disabling.


7
3.  The claimant does not have any impairment or combination of impariments which significantly limit her ability to perform basic work-related functions; therefore, the claimant does not have a severe impairment.


8
4.  Since the claimant does not have a severe impairment, she was not under a disability as defined in the Social Security Act at anytime through the date of this decision.


9
Buttressing the above findings, no physician testified appellant was disabled.  To the contrary a social worker noted on June 22, 1982 that a Dr. Complited [sic] stated appellant is capable of performing the basic work related functions of a sedentary job.  A September 22, 1981 social work note also cited a doctor's approval of sedentary work for appellant.  One of plaintiff's chief complaints was pseudogout and joint disease.  However, these conditions were found to be controlled by medication, and periodic visits to the hospital.  A January 13, 1982 report by Dr. Asikin Mentari, revealed no observable joint effusion, and range of motion was found within normal limits.


10
The scope of judicial review is limited to determining whether the findings of fact made by the Secretary are supported by substantial evidence.  Richardson v. Perales, 402 U.S. 389 (1971).  There was ample evidence to support the Secretary's findings.  Accordingly we affirm the decision below.



*
 Honorable Anna Diggs-Taylor, District Judge, U.S. District Court for the Eastern District of Michigan, sitting by designation